Exhibit 10.5

SAIC, INC. 2006 EMPLOYEE STOCK PURCHASE PLAN

Amendment No. Two

Effective immediately, the SAIC, Inc. 2006 Employee Stock Purchase Plan is
hereby amended as follows:

Section 11 of the plan is amended in its entirety to read as follows:

11. Payment of Purchase Price; Changes in Payroll Deductions; Issuance of
Shares.

(a) The purchase price of the shares is accumulated by regular payroll
deductions made during each Offering Period. The deductions are made as a
percentage of the participant’s compensation in one percent (1%) increments, not
less than one percent (1%), nor greater than ten percent (10%), or such lower
limit set by the Committee. Compensation shall mean, in the case of employees
subject to tax in the United States, all W-2 cash compensation, including, but
not limited to, base salary, wages, bonuses, incentive compensation,
commissions, overtime, shift premiums, plus draws against commissions, provided,
however that compensation shall not include any long term disability or workers’
compensation payments, car allowances, relocation payments, expense
reimbursements or payment of dividends on non-vested stock or payments
representing dividends on stock units or stock rights and further provided,
however, that for purposes of determining a participant’s compensation, any
election by such participant to reduce his or her regular cash remuneration
under Sections 125 or 401(k) of the Code shall be treated as if the participant
did not make such election. In the case of employees not subject to tax in the
United States, the Committee shall establish a comparable definition of
compensation. Payroll deductions shall commence on the first payday of the
Offering Period and shall continue to the end of the Offering Period unless
sooner altered or terminated as provided in this Plan. If payroll deductions are
not permitted in a jurisdiction, participants in that jurisdiction may
contribute via check or pursuant to another method approved by the Committee.

 

SAIC, Inc. By:  

/s/ Lucy K. Moffitt

  Lucy K. Moffitt Its:  

Vice President for Finance